Citation Nr: 9903042	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  98-12 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of injury of the left knee with contusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.

In November 1998, the veteran attended a video conference 
hearing.  The veteran and his representative were at the RO 
while a member of the Board conducting the hearing was at the 
Board in Washington, D.C.  The record indicates that the 
veteran was notified that if he accepted a video hearing that 
it will be the only hearing he is entitled to before the 
Board and he must give up his right under the Board's 
regulations (C.F.R. § 20.700) to an "in person" hearing.  
The record contains a report of contact noting that the 
veteran chose a video hearing.  The hearing transcript is on 
file.  

At the hearing, the veteran and his representative appear to 
have raised for the first time the issue of entitlement to 
service connection for arthritis of the left knee.  A review 
of the record shows that such issue is not shown to be 
inextricably intertwined with the present issue on appeal and 
is therefore referred to the RO for appropriate action.  This 
matter will be further discussed in the decision cited below.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service connected residuals of injury of 
the left knee with contusion is medically characterized as 
asymptomatic without objectively demonstrated associated 
subluxation or lateral instability nor significant limitation 
of function, swelling, deformity, atrophy or satisfactory 
evidence of pain.


3.  Residuals of injury of the left knee with contusion have 
not rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
residuals of injury of the left knee with contusion have not 
been met.  38 U.S.C.A. § 1155, 5107 (West 1991);  38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.14, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A historical review of the record shows that in a rating 
decision in October 1977 the RO granted service-connection 
for residuals of injury of the left knee with contusion 
evaluated as noncompensable.  The above grant was based upon 
the veteran's claim that he injured his left knee in service 
for which he received a Purple Heart and findings noted on an 
initial postservice VA examination.  The veteran claimed that 
he had pain and swelling of the left knee associated with a 
left leg wound sustained in service.  A service department 
document confirmed he received a Purple Heart Medal.

A review of the veteran's service medical records including a 
report of examination in August 1970 for separation from 
active duty is nonrevealing for any left knee injury.  
Pertinent musculoskeletal evaluation at separation was 
normal.




On a report of an initial postservice VA examination in 
August 1977 the veteran noted as history that he sustained an 
injury to the left knee in active service when a piece of 
shrapnel hit a piece of equipment and the equipment hit the 
medial aspect of his left knee.  There was no laceration of 
the skin.  He stated that the knee was bruised and painful.  
He was treated with an elastic bandage and was give Darvon 
capsules for pain.  It was noted that presently, he 
complained that the knee had swelled and was painful on two 
occasions since he got out of the service in December 1970.  
The last time the knee was swollen and painful was in August 
1976.  With normal use of the extremity he did not have any 
symptoms.  

On objective examination, the veteran was described as a well 
developed individual who walked with a normal gait.  He was 
able to bend, stoop, squat and stand on his heels and toes 
without difficulty.  The left knee revealed no gross 
deformity.  All ligaments were intact with good stability.  
There was no swelling, redness, increased fluid or tenderness 
about the left knee joint.  Motion was normal with extension 
of 0 degrees and flexion to 140 degrees.  No crepitance was 
noted on motion of the knee joint.  McMurray's sign was 
negative.  Leg lengths were equal.  There was no muscular 
atrophy or weakness in the lower extremities.  While lying in 
the supine position, the veteran raised both lower 
extremities off the table at the same time without 
difficulty.  X-rays of the left knee noted no remarkable 
changes.  Diagnosis was left knee, no residuals of disease or 
injury found on examination.  

On a report of a VA orthopedic examination in December 1993 
it was noted as history that the veteran sustained blunt 
trauma injury to the left knee while serving in Vietnam.  A 
platform from a rocket launcher had struck his knee.  He had 
no fracture.  He was able to continue with his military duty, 
although he had intermittent symptoms of swelling.  Over the 
last several years the pain and limited motion of the knee 
had increased.  He had been forced to give up his truck 
driving career for a warehouse job.  He stood on concrete and 
noticed increased pain and swelling in the left knee at the 
end of the day. 

On objective examination, the veteran was ambulatory with a 
noticeably antalgic gait due to left knee pain, with a limp.  
The left knee revealed one-plus swelling of the knee.  The 
patella tracked satisfactorily.  There was mild crepitus of 
the patellofemoral joint with terminal extension.  Medial and 
lateral joint lines were minimally tender.  Anterior and 
Lachman's test was negative.  There was no posterior sag.  
Range of motion was from 5 to 115 degrees of flexion.  
Patellar tendon was intact.  Quadriceps inhibition test was 
negative.  An X-ray report revealed no significant fracture 
of the left knee.  Joint spaces were maintained 
satisfactorily.  There were no retained shrapnel fragment 
foreign bodies.  Diagnosis was arthrofibrosis (stiffness) of 
the left knee with post-traumatic synovitis moderately 
symptomatic.

In an unappealed rating decision in March 1994 the RO denied 
service connection for arthrofibrosis of the left knee.

VA outpatient treatment records are generally nonrevealing 
except for notation of a shrapnel wound of the left leg in 
May 1994 and trace pretibial edema and lower leg scars 
secondary to shrapnel in September 1997.  There was also a 
reference to degenerative joint disease of the spine but 
without mention of the left knee joint.  

On a report of VA orthopedic examination in June 1998, the 
veteran stated that while in service he was struck with a 
piece of equipment that fell up against the anterior aspect 
of his tibia after being struck by a piece of mortar 
shrapnel.  He did not receive any medical evaluation at that 
time having sustained only a bruise to that area.  There was 
no laceration.  He first saw a physician in 1973 and was 
followed at the VA Medical Center (MC) thereafter.  He had a 
normal VA examination in 1977.  He had normal function with 
no residuals of the injury.  X-rays were negative.  Following 
service, he drove a truck for a living and stated he was no 
longer able to get in and out of a truck many times a day.  
He now worked in the warehouse.  He complained of stiffness 
and burning along the lateral aspect of the knee up to the 
lateral thigh into the hip.  He stated the symptoms increased 
with weather changes.  

On objective examination, he was described as a well 
developed and overweight individual who was in no acute 
distress.  Examination of the knee revealed range of motion 
to within 5 degrees of normal extension.  The veteran had 
maximum flexion of 95 degrees.  There was no evidence of 
instability on anterior or posterior drawer or anterior 
Lachman's.  No varus or valgus instability was noted.  No 
patellofemoral pain was noted to palpation.  No effusion was 
present.  X-ray evaluation of the knee revealed mild to 
moderate degenerative change diffusely.  Impression was 
history of contusion of the left anterior tibia, service-
connected, asymptomatic.  The examiner noted that he did not 
believe that the veteran's current complaints of the left 
knee pain were related to the service-connected injury.  

In November 1998, the veteran attended a video conference 
hearing.  The veteran and his representative were at the RO 
while a member of the Board conducting the hearing was at the 
Board in Washington, D.C.  A copy of the hearing transcript 
is on file.  The veteran indicated that treatment for the 
left knee is mainly confined to obtaining Tylenol for pain.  
He noted being told he had arthritis of the left knee which 
he felt was migratory in nature.  Consideration of a higher 
evaluation was requested under Diagnostic Code 5003.  


Criteria

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability. 38 U.S.C.A. § 1155; (West 1991). The average 
impairment is set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), which includes 
diagnostic codes which represent particular disabilities.  
The pertinent diagnostic codes and provisions will be 
discussed below. The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries.  Generally, the degree of disability 
specified is adequate to compensate for a considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 C.F.R. § 
4.1 (1998).



Where there is a question as to which of two evaluations 
shall be applied, a higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7 (1998).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.


With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The United States Court of Veterans Appeals (Court) has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Generally, all disabilities, including those arising from a 
single disease entity, are rated separately with the 
resulting ratings being combined.  38 C.F.R. § 4.25 (1998). 
Both the use of manifestations not resulting from service-
connected disability in establishing the service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(1998).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes.  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998), a 10 
percent rating is warranted for recurrent subluxation or 
lateral instability which is productive of slight impairment 
of the knee. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  38 C.F.R. Part 4, Code 5260 (1998).  38 
C.F.R. § 4.71 and Plate II, shows that normal of motion of 
the knee is from 0 degrees of extension to 140 degrees of 
flexion.

In accordance with the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5261, a noncompensable evaluation is provided 
for extension of the leg limited to 5 degrees.  A 10 percent 
evaluation may be assigned for limitation of extension of a 
leg to 10 degrees.  38 C.F.R. § 4.71 and Plate II, shows that 
normal of motion of the knee is from 0 degrees of extension 
to 140 degrees of flexion.

The Board notes the holdings in VAOGCPREC 23-97 (O.G.C. Prec. 
23-97)and VAOPGCPREC 9-98 (O.G.C. Prec. 9-98).  In these two 
opinions, the General Counsel (GC) held that a separate 
rating for arthritis may be awarded when the veteran is rated 
under the provisions of Diagnostic Code 5257.  However, for 
such a separate rating to be granted, it must be demonstrated 
that additional disability is present.  For such additional 
disability to be present, it must be demonstrated that the 
veteran at least meet the criteria for a zero percent rating 
under the provision of 38 C.F.R. § 4.71a, Codes 5260 and 
5261.

A 10 percent evaluation may be assigned for superficial scars 
that are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.71a; Diagnostic Code 7803.

A 10 percent evaluation may be assigned for superficial scars 
that are tender and painful on objective demonstration.  
38 C.F.R. § 4.71a; Diagnostic Code 7804.

Other scars are rated on the basis of limitation on function 
of part affected.  38 C.F.R. § 4.71a; Diagnostic Code 7805.

When all the evidence is assembled, the adjudicator is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating. See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased evaluation is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant evidence has been obtained and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).

In this case the veteran argues that the symptoms and 
manifestations of his service-connected residuals of a left 
knee injury with contusion include pain and limitation of 
motion warranting the assignment of an increased 
(compensable) evaluation.  


The record does not show other than the fact that the veteran 
sustained a blunt trauma injury to the left knee inservice 
when an apparent platform from a rocket launcher or other 
piece of machinery struck his knee.  There was no laceration 
of the skin.  He stated that the knee was bruised and 
painful.  There is no evidence of a direct shell fragment 
wound to the left knee or of pertinent muscle injury.  
Clearly, the veteran is not shown to maintain otherwise.  In 
this regard, the Board notes that evaluating the veteran's 
service-connected left knee disability under the criteria for 
muscle wounds specifically due to gunshot or other trauma 
under 38 C.F.R. § 4.73 (1998) is not for application.  

Importantly, the Board notes that on an initial poststervice 
VA examination in 1977 there was no gross deformity of the 
left knee.  All ligaments were intact with good stability.  
There was no swelling, redness, increased fluid or tenderness 
about the left knee joint.  Motion was normal with extension 
of 0 degrees and flexion to 140 degrees.  No crepitance was 
noted on motion of the knee joint.  McMurray's sign was 
negative.  Leg lengths were equal.  There was no muscular 
atrophy or weakness in the lower extremities.  With normal 
use there were no symptoms.  X-rays of the left knee noted no 
remarkable changes.  Diagnosis was left knee, no residuals of 
disease or injury found on examination.  

On subsequent VA examination many years later (1993), the 
veteran's complaints of left knee pain with objective 
evidence of swelling, crepitus, medial and lateral joint line 
tenderness and range of motion of the left knee of 5 to 115 
degrees of flexion were attributed to an intervening 
disability for which service connected was denied.  As noted 
above, the Board may not consider manifestations of 
nonservice-connected disability when considering evaluations 
for service-connected disability.  38 C.F.R. § 4.14.  

The subsequent record was essentially silent for any 
significant findings until the veteran was recently examined 
in June 1998.  There was no evidence of instability.  
No patellofemoral pain was noted to palpation.  Range of 
motion was to within 5 degrees of normal extension.  He had 
maximum flexion of 95 degrees.  

No effusion was present.  X-ray evaluation of the knee 
revealed mild to moderate degenerative changes diffusely.  
Impression was history of contusion of the left anterior 
tibia, service-connected, asymptomatic.  The examiner noted 
he did not believe that the veteran's current complaints of 
the left knee pain were related to the service-connected 
injury.  Clearly, the objective findings fail to demonstrate 
the degree of limitation of motion warranting the assignment 
of a compensable evaluation under the criteria cited above.  
Significantly, there was no evidence of instability, 
swelling, crepitation or satisfactory evidence of pain on 
objective demonstration.  

Moreover, the Board notes that while service connection has 
not been established for arthritis of the left knee, even 
assuming such were the case, the criteria for a compensable 
evaluation would not be met.  Again, in addition to the fact 
that range of motion testing resulted in less than 
compensable limitation of motion, there are no objectively 
confirmed findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion needed for a 10 
percent evaluation under the criteria cited above when the 
degree of limitation of motion is not compensable.

The Board has noted the GC opinions regarding ratings of 
arthritis and instability of the knee; however, they are not 
shown to be relevant in this case as service connection has 
not been granted for arthritis and they do not provide a 
basis for an increased (compensable) evaluation for the 
veteran's left knee.

Moreover, while the record gave some indication of possible 
associated scarring with the veteran's service-connected left 
knee disability, such fact has not been confirmed on 
objective examinations.  Rather, objective examinations have 
failed to demonstrate the presence of pertinent scarring of 
the left knee area.  Accordingly, a separate compensable 
evaluation for scars under the criteria cited above is not 
for application.  

Overall, the preponderance of the evidence is negative and 
against the assignment of an increased (compensable) 
evaluation for service-connected residuals of left knee 
injury with contusion.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board notes that the evidence does not suggest that any of 
these service-connected disabilities at issue reflect such an 
exceptional or unusual disability picture as to render 
impractical the applicability of the regular schedular 
standards and thereby precludes assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).

The veteran has not required frequent periods of 
hospitalization for his service-connected left knee 
disability.  The evidence does not show that this disability 
has resulted in marked interference with his employment.  
Neither the veteran's statements nor the medical records 
indicate that his service connected disability, standing 
alone, warrants the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) (1998).


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of injury of the left knee with contusion is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 14 -


